   Case 4:20-cv-04029-LLP Document 7 Filed 08/19/20 Page 1 of 2 PageID #: 67




                              UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION


GREGORY A LEWANDOWSKI,                                              4:20-CV-04029-LLP

                                Plaintiff,

                vs.                                ORDER DENYING PLAINTIFF’S MOTION
                                                   TO PROCEED IN FORMA PAUPERIS AND
DARIN  YOUNG,    WARDEN,                     SOUTH  REQUIRING PLAINTIFF TO PAY THE
DAKOTA STATE PENITENTIARY;                                  FULL FILING FEE

                                Defendant.


       Plaintiff, Gregory A. Lewandowski, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Doc. 1. At the time of filing this action, Lewandowski was an inmate at the South Dakota

State Penitentiary. Id. at 1. Lewandowski moves for leave to proceed in forma pauperis and

included his prisoner trust account report. Docs. 4 and 5.

       Under the Prison Litigation Reform Act (PLRA), a prisoner who "brings a civil action or

files an appeal in forma pauperis ... shall be required to pay the full amount of a filing fee." 28

U.S.C. § 1915(b)(1). The court may, however, accept partial payment of the initial filing fee where

appropriate. Therefore, '"[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time under an installment

plan. '" Henderson v. Norris, 129 F.3d 481,483 (8th Cir. 1997) (quoting McGore v. Wrigglesworth,

114 F.3d 601, 604 (6th Cir. 1997.

       Significantly, the PLRA prohibits a prisoner from requesting in forma pauperis
       status in an action or appeal if the prisoner has, on 3 or more prior occasions, while
       incarcerated or detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous, malicious, or
   Case 4:20-cv-04029-LLP Document 7 Filed 08/19/20 Page 2 of 2 PageID #: 68




       fails to state a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g) (emphasis added). Lewandowski has previously proceeded in forma

pauperis in three other cases that were dismissed pursuant to the screening procedures of § 1915.

See Lewandowski v. Day Cnty. Or. Ct. et al., Civ. 09-4089; Lewandowski v. Flemmer, Civ. 11-

4125; Lewandowski v. Day Cnty. Or. Ct., Civ. 11-4106. Moreover, Lewandowski has been

denied permission to proceed in forma pauperis on three prior occasions because he was barred

by the three-strike rule and could not demonstrate that he was under imminent danger of serious

physical injury. See Lewandowski v. Day Cnty, Civ. 13-3011; Lewandowski v. S. D. Dep 'f

ofCorr. ef al., Civ 13-4129; Lewandowski v. Schreier, Civ. 14-4063.

       Lewandowski is therefore barred from proceeding in forma pauperis in any subsequent

action, including the instant action, absent a showing that he is under imminent danger of serious

physical injury. Because Lewandowski has failed to demonstrate that he is under imminent

danger of serious physical injury, the Court denies his request to proceed in forma pauperis. Doc.

4. Lewandowski must pay the requisite $400 filing fee to proceed with this action. Accordingly,

it is ORDERED:


        1. That Lewandowski's motion for leave to proceed in forma pauperis (Doc. 4) is

           denied. Lewandowski must pay the $400 filing fee to the Clerk, U.S. District Court.

       DATED August 19, 2020.

                                             BY THE COURT:


ATTEST:                                      __________________________________________
MATTHEW W. THELEN, CLERK                     Lawrence L. Piersol
                                             United States District Judge
_________________________


                                                    2
